Citation Nr: 0506838	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral foot disability characterized as plantar 
fasciitis.

2.  Entitlement to an effective date earlier than May 15, 
2000 for the grant of service connection for a bilateral foot 
condition. 

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for hidradenitis 
supperativa.  

7.  Entitlement to service connection for a dental condition, 
claimed as a residual of tooth extraction during service.  

8.  Entitlement to service connection for a digestive 
disorder, claimed as secondary to a dental condition.  

9.  Entitlement to service connection for water retention, 
claimed as secondary to a dental condition.  

10.  Entitlement to service connection for residuals of an 
injury to the face and neck.  

11.  Entitlement to service connection for a bilateral ankle 
disability, claimed as secondary to the service-connected 
bilateral foot condition.  

12.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to the service-connected 
bilateral foot condition.

13.  Entitlement to service connection for a hamstring 
disability, claimed as secondary to the service-connected 
bilateral foot condition.  

14.  Entitlement to service connection for depression, 
claimed as secondary to the service-connected bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The veteran testified at a video conference hearing at the RO 
before the undersigned Acting Veterans Law Judge sitting in 
Washington, DC in October 2004.  A transcript of his 
testimony has been associated with the claims file.  At the 
hearing, the veteran raised a new issue of service connection 
for headaches, claimed as secondary to a claimed in-service 
injury to the neck and face.  As this matter has not been 
developed for appellate review, the Board refers it back to 
the RO for appropriate action.  

The issues of entitlement to service connection tinnitus, 
residuals of an injury to the face and neck, a bilateral 
ankle disability, a bilateral knee disability, a hamstring 
disability, and depression, as well as the issue involving an 
increased rating for a bilateral foot disability are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The initial claim of service connection for a bilateral 
foot condition was received by the RO on May 15, 2000, and no 
claim, formal or informal, for service connection for a 
bilateral foot condition was open or pending at the time of 
the receipt of that claim.  

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  Hypertension was not shown in service or within one year 
of service discharge, and there is no competent medical 
evidence of record relating hypertension to service.  

4.  Hidradenitis supperativa was not shown in service or 
within one year of service discharge, and there is no 
competent medical evidence of record relating hidradenitis to 
service.  

5.  The veteran is missing teeth numbers 1-5, 14-20, 30, and 
32, some of which were extracted prior to service, and which 
were replaced with maxillary and mandibular prostheses that 
the veteran was unable to tolerate, but there is no related 
disease process or evidence showing that the veteran had 
additional teeth extracted during service.  

6.  The preponderance of the competent and probative evidence 
of record indicates that the loss of the veteran's teeth was 
not due to combat wound or trauma.

7.  There is no current dental condition related to in-
service dental trauma, nor is there any other current dental 
condition otherwise related to his military service.

8.  There is no competent medical evidence showing that the 
veteran has a digestive disorder.  

9.  A disorder manifested by water retention was not shown in 
service or within one year of service discharge, and no 
competent medical evidence relates such a disorder to 
service.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 15, 2000, 
for an award of service connection for a bilateral foot 
condition have not been met.  38 U.S.C.A. §§ 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2004).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

4.  Hidradenitis supperativa was not incurred in or 
aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

5.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2004)

6.  Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107, 1712(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 17.161 (2004).

7.  A digestive disorder was not incurred in or aggravated by 
service, nor is a digestive disorder proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


8.  A disorder manifested by water retention was not incurred 
in or aggravated by service, nor is such a disorder 
proximately due to a service-connected disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims, the Board 
finds that compliance with the VCAA has been satisfied.  To 
comply with the aforementioned VCAA requirements, the RO must 
satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in September 
2001 and April 2002 informed him that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such 
disability and the veteran's military service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
September 2001 and April 2002 letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence, 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The September 2001 and April 
2002 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  The Board notes that the 
veteran did provide a list of medical providers who he 
indicated had treated his claimed disabilities.  The RO made 
efforts to obtain all medical records identified by the 
veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the September 2001 and April 
2002 letters did not specifically request that the veteran 
provide any evidence in his possession that pertained to his 
claim, the Board finds that the veteran is not prejudiced by 
such failure.  The RO has consistently requested the veteran 
to provide information about where and by whom he was treated 
for his claimed disabilities.  In the September 2001 and 
April 2002 letters, he was specifically asked to tell VA 
about any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Earlier Effective Date 

The record reflects that the veteran's original claim of 
service connection for a bilateral foot condition was 
received at the RO on May 15, 2000.  The veteran asserts that 
an effective date prior to May 15, 2000 is warranted for the 
grant of service connection for a bilateral foot condition.  
At his video conference hearing in October 2004, the veteran 
testified that he was misinformed at the time of his military 
discharge in that he was not aware of the ability to file a 
claim of service connection for his claimed disabilities.  
The veteran further testified that he was unaware of the 
possibility of obtaining military medical benefits until 
1999.  

The law and regulations state generally that the effective 
date of an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
and an evaluation following such award, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2004).  A "claim" or "application" 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2004).  

An informal claim is any communication indicating an intent 
to apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (2004).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2004).

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  38 C.F.R. § 3.109(a) (2004).

In this case, there is nothing in the record that could be 
construed as a claim of service connection for a bilateral 
foot condition, formal or informal, that was received at the 
RO prior to May 15, 2000.  As noted, the regulations provide 
that the effective date is "the date of receipt of the 
claim, or the date entitlement arose, whichever is later."  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2004).  As the veteran's claim for service connection for a 
bilateral foot condition was first received on May 15, 2000, 
an effective date prior to May 15, 2000 for the grant of 
service connection is not assignable in this case.  

The Board has considered the veteran's argument that he was 
misinformed about benefits at the time of his military 
discharge.  However, the Board notes that faulty advice on 
the part of VA employees cannot serve as the basis for an 
earlier effective date.  Shields v. Brown, 8 Vet. App. 346, 
351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The 
Board emphasizes that regulations are binding on all who seek 
to come within their sphere, "regardless of actual knowledge 
of what is in the regulations or of the hardship resulting 
from innocent ignorance".  See Morris v. Derwinski, 1 Vet. 
App. 260 (1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947)).  Accordingly, the appeal is denied.

III.  Service Connection Claims

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as arthritis, that were manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Hearing Loss

The veteran asserts that he has a current hearing loss 
disability that began during service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A careful review of the veteran's service medical records 
indicates that his hearing was within normal limits at the 
time of enlistment, during service, and at the time of 
discharge.  For example, a March 1980 audiogram noted the 
following pure tone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
15
LEFT
5
0
0
0
0
15


The audiogram associated with the veteran's March 1981 
separation examination noted the following pure tone 
thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
30
LEFT
10
5
5
5
5
25

A review of the post-service medical evidence of record 
reveals that the veteran was afforded VA audiological 
examinations in May 2000 and October 2001 in conjunction with 
his claim of service connection for hearing loss. 

In May 2000, the veteran reported that he had popping in the 
ears.  The veteran also indicated that he was in a motor 
vehicle accident (MVA) in 1996 and that there was a possible 
drop in his hearing after the accident.  The veteran reported 
bilateral tinnitus and a history of noise exposure in 
service, but none afterwards.  

Audiometric testing in May 2000 revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
15
20
LEFT
30
25
25
25
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

The examiner noted that the veteran had borderline 
normal/mild sensorineural hearing loss with good speech 
discrimination.  The tympanic membranes and acoustic reflexes 
were within normal limits.  The assessment was that the 
veteran had borderline normal hearing and sufficient hearing 
for communication.  

As noted, the veteran was afforded another VA audiological 
examination in October 2001.  The veteran reported that his 
hearing had possibly decreased in service, although he was 
uncertain about that.  He also noted a possible decrease in 
his hearing following the 1996 MVA.  The veteran reported 
continuous constant tinnitus, with the onset following the 
1996 MVA.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20
LEFT
25
25
20
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The examiner concluded that the veteran's hearing was within 
normal limits in both ears.  Tympanograms and stapedial 
reflex tests were also within normal limits in both ears.  
The diagnosis was that of hearing within normal limits in 
both ears with constant bilateral tinnitus.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  The 
medical evidence of record does not show that the veteran had 
a hearing loss disability during service.  More importantly, 
the most recent VA audiological examination in October 2001 
found that the veteran's hearing was within normal limits.  
As such, the evidence does not show that the veteran has a 
current bilateral ear hearing disability for VA compensation 
purposes as contemplated within the meaning of 38 C.F.R. § 
3.385 (2004).  More specifically, the most recent audiometric 
testing did not show that the veteran had an auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz of 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz were 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test were less than 94 percent.  38 C.F.R. § 3.385 
(2004).

These findings clearly show that the veteran does not have a 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Consequently, absent a current hearing loss disability, 
service connection must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  Despite the 
veteran's statements that he suffers from a hearing loss 
disability, the veteran's statements have no probative value 
concerning the presence of a hearing loss disability for VA 
purposes.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  
Accordingly, the appeal is denied.

B.  Hypertension

The veteran asserts that high blood pressure was first 
discovered during service.  Hypertension means persistently 
high arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
Dorland's Illustrated Medical Dictionary at 635 (26th ed. 
1981).

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The veteran's service medical records do not show a diagnosis 
of hypertension.  The veteran reported periods of having high 
blood pressure, but was never treated for such during 
service.  Moreover, none of his service medical records show 
persistently high blood pressure readings at any time during 
service.  For example, the veteran's blood pressure reading 
at his enlistment examination in April 1978 was 120/60.  A 
reading of 150/60 was noted on an August 1978 treatment 
report.  His blood pressure reading at his March 1981 
separation examination was 120/78.  

Post-service medical records first note elevated blood 
pressure readings in 1999 and 2000.  For example, a September 
1999 neuropsychology consultation report noted a blood 
pressure reading in the right arm of 142/80, and a blood 
pressure reading in the left arm of 130/100.  A November 1999 
medical evaluation record notes that the veteran's blood 
pressure was 158/99.  An April 2000 VA progress note 
indicates that the veteran's blood pressure was 160/100 at 
that time.  A July 2000 VA progress note indicated a blood 
pressure of 166/108.  

The veteran was afforded a VA examination in June 2002.  The 
examiner noted that the veteran had a diagnosis of 
hypertension and that he was currently taking lisinopril and 
atenolol for the disorder.  However, the examiner did not 
discuss the etiology or date of onset of the veteran's 
hypertension.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  The medical evidence of record 
shows that the veteran did not have a diagnosis of 
hypertension in service or for many years after discharge 
from service.  Indeed, elevated blood pressure reading were 
first noted in 1999, approximately 18 years after the 
veteran's separation from active duty.  Moreover, no medical 
opinion indicates that the veteran's hypertension had it 
onset either in service or during the one-year presumptive 
period after service.  Indeed the only evidence in support of 
the veteran's claim includes the veteran's own lay 
statements.  However, as the veteran is not a medical expert, 
he is not competent to express an authoritative opinion on 
this issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit, supra.  Accordingly, the appeal is denied.

C.  Hidradenitis Supperativa

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of hidradenitis 
supperativa, or an immune system disorder.  

Post-service medical records show that the veteran sought 
treatment for the problem at the VA dermatology clinic in 
December 2000.  VA treatment records from September 2000 
indicated a diagnosis of hidradenitis supperativa.  There 
were numerous fluctuant areas in the axilla bilaterally, and 
there was also some scarring.  There was a right lesion 
approximately 2 cm in the right axilla.  The veteran was 
prescribed medication and instructed to wash with Hibiclens 
once a day for one week and then once per week.  The veteran 
was also advised to use antibacterial soap when not using 
Hibiclens, and to wear loose clothes.  

A December 2000 progress note indicates that the veteran 
presented for follow-up of his hidradenitis supperativa.  He 
had been using tetracycline 500 mg twice per day and had been 
washing with Hibiclens since September.  He had noticed no 
improvement in the lesions, which had become so painful that 
he could not move his arm.  The lesions occasionally drained, 
and perspiration caused great discomfort to the open wounds 
after they drained.  

The veteran was afforded a VA examination in June 2002.  The 
examiner specifically noted that the veteran carried a 
psychiatric diagnosis of somatoform disorder.  The examiner 
emphasized that a somatotizer differed from a malingerer in 
that they truly believe that their conditions are actual.  
The examiner further indicated that it was not an attempt by 
those individuals to fool the system or to obtain something 
which they are not entitled to.  Rather, they truly believe 
that their conditions are real.  The examiner also pointed 
out that the veteran had a difficult time communicating.  He 
had a non-fluent aphasia, and often searched for the words, 
having a dictation such that the examiner was unable to 
understand what the veteran was saying.  The veteran reported 
that it all began after an accident in 1996 when he suffered 
post-traumatic stress disorder and developed a 
language/speech delay.  

With regard to the veteran's claim of an immune system 
disorder, the veteran felt that he had an immune disorder 
that was due to not being able to get the nutrition he 
needed.  He reported that when it became too hot and humid, 
infections occurred in his axillary regions.  He reported 
that he had been on and off antibiotics for the disorder and 
was on chlorhexidine body washes to decrease his colonization 
with Staphylococcus aureus.  

Upon physical examination, the examiner recorded that the 
veteran did have recurrent infections in his axillary region.  
The examiner further noted that these types of infections 
could be seen in individuals who had immune disorders, as 
well as in individuals who do not have immune disorders.  The 
examiner noted that the veteran's size predisposed him to 
difficulties in that area, and opined that it was more likely 
than not that his difficulties with infection were not 
related to an immune system disorder.  The examiner noted 
that while there were a handful of rare immune system 
disorders, the veteran did not have other complaints which 
would make a workup for such warranted.  The examiner further 
noted that, if in the unlikely event that the veteran did 
have a rare immune system disorder, it would not be 
nutritionally based.  

At his October 2004 hearing, the veteran described the onset 
of the disability as an itching under the arm due to a gland 
in that areas.  He said it started out as a small bump and 
increased into a larger bump, with blood and puss coming out 
and causing a foul odor.  The veteran testified that he had 
been on antibiotics for the condition for three years, and 
that the itching began during service.  The veteran 
attributed this problem to an immune system disorder which 
was caused by taking too many medications for this and other 
disabilities.  

In correspondence to the RO, the veteran reported that he 
began to get sores on his armpit during service, but that he 
was too embarrassed to tell anyone about them.  

In sum, the medical evidence of record in this case shows 
that the veteran did not have a diagnosis or symptoms of 
hidradenitis supperativa or any immune system disorder in 
service or for many years after discharge from service.  The 
service medical records do not show complaints associated 
with sores on the veteran's armpits in service.  The post-
service medical evidence of record reveals that the veteran 
was diagnosed with hidradenitis supperativa in 2000, many 
years after service.  Although the veteran has asserted that 
his symptoms began during service, he has not submitted any 
competent evidence to support that assertion.  

In other words, there is no evidence of record, other than 
the veteran's contentions, that his current hidradenitis 
supperativa, or any immune system disorder, had its onset 
during service, or is related to any disease or injury 
incurred in or aggravated by service.  As the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu and Grottveit 
v. Brown, both supra.

Absent competent evidence showing that he has current 
hidradenitis supperativa and/or any immune system disorder 
due to service or a service-connected, the preponderance of 
the evidence is against the veteran's claim.  Accordingly, 
the appeal is denied. 

D.  Dental 

The veteran asserts some of his back teeth were extracted 
during service because his base was placed on "ready alert" 
during the Beirut crisis and he was informed that there could 
not be a dental problem while in the field.  He reported that 
he was given upper and lower partial plates, but that the 
plates were never properly fitted, which caused problems with 
talking and eating and resulted in digestion problems.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a)(2004).  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  
38 C.F.R. § 3.381(b) (2004).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c) (2004).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e) (2004).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2004).

A review of the veteran's service-medical records appears to 
indicate that the veteran had several missing teeth at the 
time of his entry into service in May 1978.  An initial 
dental examination from May 1978 notes that teeth numbers 1, 
2, 3, 4, 14, 15, 16, 17, and 32 were missing.  Although the 
veteran has asserted that he had some of his back teeth 
extracted during service, there is nothing in the service 
medical records to indicate that any teeth had been extracted 
during service.  

The veteran was afforded a VA dental examination in November 
2001.  The examiner noted that the veteran had teeth 
extracted in the military, presumably as per the history as 
reported by the veteran.  The examiner also noted that the 
veteran's military records were difficult to decipher.  The 
veteran reported that he had difficulty eating and reported 
that his digestion was affected.  The examiner noted that the 
veteran had impaired masticatory function secondary to 
partially depleted dentition.  There was no loss of motion.  
The examiner noted that the veteran was missing teeth numbers 
1 - 5, 14 - 20, 30, and 32.  The veteran reported that he had 
previous maxillary and mandibular prostheses which he was 
unable to tolerate.  The examiner noted that the remaining 
dentition could support prostheses.  The examiner found no 
limitation of inter-incisal motion or lateral excursion.  
Normal post-extraction resorption was noted.  The diagnosis 
was that of partially depleted dentition secondary to 
extractions with impaired mastication.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
At the outset, the Board notes that there is no indication in 
the service medical records that any of the veteran's teeth 
were extracted during service.  The veteran's entrance 
examination noted several missing teeth and the remainder of 
the service medical records do not show that additional teeth 
were extracted during service.  The Board is mindful that the 
VA examiner in November 2001 indicated that some of the 
veteran's teeth were extracted during service.  However, the 
examiner did not indicate which teeth he believed were pulled 
during service, and also noted that the veteran's service 
dental records were difficult to decipher.  As such, it 
appears more likely that the examiner was noting the history 
as reported by the veteran, and not relying on the service 
dental records when he reported that the veteran had teeth 
extracted during service.  Thus, service connection for such 
teeth is not warranted.  

In addition, the record does not demonstrate the existence of 
a current dental condition for which service connection might 
be granted.  At the time the veteran filed his claim, he 
simply stated that he had trouble chewing his food and 
trouble with digestion due to poorly fitted dentures, for 
which he believed service connection should be established.  
The veteran also asserted that his front teeth were worn down 
from chewing do to the lack of proper denture fitting.  In 
this regard, the Board notes that ill-fitting dentures, even 
if poorly fitted in service, do not constitute dental trauma 
for VA compensation purposes.  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any class of 
eligibility.  For instance, there could be no eligibility for 
Class I dental care since he is not shown to have a service-
connected compensable dental condition.  (See 38 C.F.R. § 
4.150).  He also does not allege, and the evidence does not 
otherwise suggest, that he applied for dental treatment 
within a year of his release from active duty, so there could 
be no eligibility for one-time Class II treatment for any 
service-connected noncompensable dental condition.  He also 
was not a POW, which could otherwise provide a basis of 
entitlement under Classes II(b) and II(c).  Other classes 
discussed under 38 C.F.R. § 17.161 are also not for 
application in this case.

Specifically, the Board finds no indication that the 
veteran's missing teeth noted in the service medical records, 
and by the VA examiner in November 2001, were extracted 
during service, or diseased due to combat wounds or dental 
trauma.  The "chronological record of medical care" notes 
from service do not refer to any trauma or wounds to the 
mouth.  There is no indication in the veteran's service 
medical records or his DD Form 214 that the veteran engaged 
in combat.  Indeed, he did not serve during a time of war.  

In sum, a dental condition, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2004).  Therefore, the Board finds that the preponderance of 
the evidence is against the claim.

E.  Digestive Disorder

The veteran asserts that he has a digestive disorder as a 
result of poorly fitting dentures provided during service 
which make it difficult for him to chew his food properly.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim

At his VA examination in June 2002, the examiner noted that 
the veteran initially reported that he had no difficulty with 
his stomach.  However, he later reported that he experienced 
intermittent stomach upset after eating.  He also reported 
that he had difficulty with seeing undigested food in his 
stool.  He reported that he lost multiple teeth, many of them 
during service, which made it difficult for him to chew his 
food.  Specifically, the veteran reported undigested corn and 
nuts in his stool, which the examiner noted was not uncommon.  
The veteran asserts that because of the digestion difficulty, 
he was not getting proper nutrition which has led to his 
immune disorder, among other things.  

Upon physical examination, the examiner noted that Achalasia 
was a syndrome whereby if one does not chew one's food, one 
could have difficulty digesting some food, especially 
vegetables.  However, the examiner noted that the veteran was 
clearly well fed.  The examiner also noted that one can be 
lacking some vitamins, but in the case of this veteran, the 
examiner found no evidence for such a conclusion.  The 
examiner noted that the complaints of finding partially 
digested food in his stool were clearly not a concern for a 
stomach condition.  Furthermore, it was especially true 
considering the veteran had so few complaints regarding 
indigestion or stomach upset.  

In sum, the medical evidence of record does not show that the 
veteran suffers from a currently diagnosed gastrointestinal 
disorder.  Although the veteran asserts that he is 
malnutritioned, the competent medical evidence of record 
indicates otherwise.  Consequently, absent evidence of a 
current digestive disorder, service connection must be 
denied.  See Degmetich, Sanchez-Benitez, Brammer, all supra.  
There is no evidence of record, other than the veteran's 
contentions, that he has a current digestive disorder.  As 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu 
and; Grottveit, both supra.  Accordingly, service connection 
for a digestive disorder is not warranted.  


F.  Water Retention

The veteran asserts that he has a water retention problem as 
a result of a dental condition for which he believes service 
connection is warranted.  

The June 2002 VA examiner noted that the veteran had edema in 
his lower extremities.  The examiner noted that he was 
uncertain as to why the veteran was not on a diuretic, and 
was unable to understand why the veteran was so adamant about 
not wanting to be on a diuretic.  The examiner opined that it 
was unlikely that that condition was related to the veteran's 
other conditions except that he did take non-steroidal anti-
inflammatories that could affect his kidneys.  However, the 
examiner noted that the last creatinine reading was obtained 
in April 2002 and was 0.90, which was normal.  This suggested 
to the examiner that the non-steroidal anti-inflammatory use 
had not impacted the veteran's kidneys.  More likely, it was 
cardiac in origin.  

At his video conference hearing in October 2004, the veteran 
reported that the medications that he takes for all of his 
disorders cause him to retain water make him hungry all the 
time.  

In sum, the medical evidence in this case does not show that 
the veteran's water retention is as likely as not due to a 
dental condition or a service-connected disability.  Despite 
the veteran's assertions, the examiner in June 2002 opined 
that the veteran's water retention was likely cardiac in 
origin.  There is no evidence of record, other than the 
veteran's contentions, that his current water retention is 
related to any disease or injury incurred in or aggravated by 
service.  As the veteran is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu and; Grottveit, both supra.  Accordingly, the appeal 
is denied.


ORDER

An effective date earlier than May 15, 2000 for the grant of 
service connection for a bilateral foot disability is denied.  

Service connection for hearing loss is denied.  

Service connection for hypertension is denied.  

Service connection for hidradenitis supperativa is denied.  

Service connection for dental trauma is denied.  

Service connection for a digestive disorder is denied.  

Service connection for water retention is denied.  


REMAND

The veteran asserts that an initial rating in excess of 10 
percent is warranted for the service-connected bilateral foot 
disability.  In addition, the veteran asserts that service 
connection is warranted for tinnitus; residuals of an injury 
to the face and neck; a bilateral ankle disability; a 
bilateral knee disability; a hamstring disability; and 
depression.  Unfortunately, the Board finds that additional 
development is required before it can adjudicate these 
claims.

At the outset, the Board notes that the veteran submitted 
additional evidence directly to the Board subsequent to his 
video conference hearing in October 2004.  At the hearing, 
the veteran testified that he did not wish to submit the 
additional evidence with a waiver of AOJ (agency of original 
jurisdiction) review.  In other words, the veteran 
specifically requested that the AOJ review the additional 
evidence added to the record.  

According to 38 C.F.R. § 20.1304(c) (2004), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. §  § 19.37(b), must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  

Since the newly submitted evidence pertains to the veteran's 
claims involving a bilateral foot disability, tinnitus; 
residuals of an injury to the face and neck; a bilateral 
ankle disability; a bilateral knee disability; a hamstring 
disability; and depression, a remand is required.

Accordingly, the case is REMANDED for the following action:  

The agency of original jurisdiction 
should readjudicate the issue entitlement 
to an initial rating in excess of 10 
percent for the service-connected 
bilateral foot condition, as well the 
issues of entitlement to service 
connection for tinnitus, residuals of an 
injury to the face and neck, a bilateral 
ankle disability, a bilateral knee 
disability, a hamstring disability, and 
depression.  In doing so, the RO should 
consider all evidence submitted by the 
veteran and his former representative 
that it has not previously considered.  
If any benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case which 
addresses the newly submitted evidence.  
The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	Douglas E. Massey
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


